824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sharon E. HENDERSON, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3133.
United States Court of Appeals, Federal Circuit.
June 9, 1987.

Before MARKEY, Chief Judge, and RICH and BISSELL, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. NY831M8610465, dismissing Sharon E. Henderson's appeal for failing to comply with 5 C.F.R. Sec. 1201.24, is affirmed.

OPINION

2
The board repeatedly advised Henderson that her notice of appeal to the board failed to provide the necessary information so that the board could process her appeal.  The board specifically detailed the information that she should have provided and ordered her to do so advising her that failure to comply would result in dismissal of her appeal.  Because Henderson has failed to comply with the board's order, the board correctly dismissed the appeal.


3
We affirm on the basis of the board's opinion because we do not find the decision arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).